Citation Nr: 9902163	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  95-38 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for generalized anxiety 
reaction, currently evaluated as 70 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1955 to 
November 1958 and from March 1961 to March 1964.

This appeal arises before the Board of Veterans Appeals 
(Board) from an August 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the veterans claim seeking 
entitlement to an increased rating for his psychiatric 
disability from 50 percent disabling.  By a July 1996 rating 
decision, the RO granted the veteran an increased rating for 
his generalized anxiety disorder to 70 percent disabling.  
The veteran continued his appeal.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veterans last VA rating examination was in 1995.  
According to treatment records dated in June 1997, the 
veteran was deteriorating.  It was reported that the veteran 
is unable to work but the catch 22 is he cannot afford to 
live on his present compensation.   Because the treatment 
records indicate that the veterans disability has increased 
in severity since his last VA examination, a new VA 
psychiatric examination is necessary.

In addition, as noted above, the RO increased the rating for 
the veterans psychiatric disability to 70 percent in July 
1996.  The new diagnostic criteria for psychiatric disorders 
became effective on November 7, 1996.  In subsequent 
adjudicative decisions dated December 1996 and August 1998, 
the veterans psychiatric disability was determined to still 
be 70 percent disabling.  The August 1998 adjudicative 
decision rated the veterans disability under both the old 
and new diagnostic criteria, thereby satisfying the 
requirements of Karnas v. Derwinski, 1 Vet.App. 308, 313 
(1991).

However, the holding of the United States Court of Veterans 
Appeals (Court) in Massey v. Brown, 7 Vet.App. 204 (1994), 
must be also be followed.  In that case, the Court reviewed a 
psychiatric rating and discussed the applicable criteria for 
rating psychiatric disabilities.   They held that rating 
decisions must be based on medical findings that relate to 
the applicable criteria.

In this instance, the July 1996 adjudication and subsequent 
adjudications by the RO are not based on medical findings 
that relate to the specific criteria in the rating schedule.  
The last VA examination for rating purposes was in June 1995, 
well before the new diagnostic criteria for psychiatric 
disorders became effective on November 7, 1996.  The 
examination report does not provide an adequate basis for 
relating the veterans symptoms to the applicable rating 
criteria.  The examination report includes some findings that 
relate to the rating criteria, but does not provide a 
thorough assessment of symptoms in terms of the applicable 
criteria. 

In view of the Courts instructions in Massey, the veteran 
should be afforded another VA examination in which the 
examiner has access to the veterans medical history and 
access to all applicable rating criteria, both old and new, 
thereby enabling the examiner to describe the veterans 
symptoms in terms consistent with the rating criteria.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain all relevant 
current medical records regarding the 
veterans psychiatric disorder that have 
not already been associated with the 
claims folder. 

2.  After all records are obtained in 
accordance with the directives in 
paragraph one, the RO should schedule the 
veteran for a VA psychiatric examination.  
It is imperative that the veteran's 
claims folder be made available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
then conduct a thorough psychiatric 
examination.  Such tests as the examining 
physician deems appropriate should be 
performed to include psychological 
testing and evaluation.  The examiner 
should assign a numerical code under the 
Global Assessment of Functioning Scale 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities and include a definition of 
the numerical code assigned under that 
manual in order to assist the RO and the 
Board to comply with the requirements of 
Thurber v. Brown, 5 Vet.App. 119 (1993).  
A complete rationale for any opinion 
expressed must be provided.  The 
examiners report must include answers to 
the following questions:

a.  Does the veteran have gross 
impairment in thought processes or 
communication?

b.  Does the veteran have persistent 
delusions or hallucinations?

c.  Does the veteran exhibit grossly 
inappropriate behavior, and if so, 
what are examples of such behavior?

d.  Is the veteran in persistent 
danger of hurting himself or others?

e.  Is the veteran intermittently 
unable to perform activities of 
daily living (including maintenance 
of minimal personal hygiene)?

f.  Is the veteran disoriented to 
time or place?

g.  Does the veteran have memory 
loss for names of close relatives, 
his own occupation, or his own name?

h.  Are the veterans social 
contacts such that he lives in 
virtual isolation in the 
community?

i.  Does the veteran have totally 
incapacitating psychoneurotic 
symptoms bordering on gross 
repudiation of reality with 
disturbed thought or behavioral 
processes associated with almost all 
daily activities?
 
j.  Is the veteran demonstrably 
unable to obtain or retain 
employment?

3.  Following the completion of the 
foregoing, the RO must review the claims 
folder, and ensure that the requested 
action was completed in full.  If the 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  After the development requested above 
has been completed, the RO should again 
review the veterans claim for an 
increased rating for his generalized 
anxiety reaction from 70 percent 
disabling.  The RO should rate the 
veteran under both the old and new 
diagnostic criteria for his psychiatric 
disorder and apply the version most 
favorable to the veteran.  In the event 
that the claim on appeal is not resolved 
to the satisfaction of the appellant, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
